Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 1 of 9 PageID #: 7313




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED SERVICES AUTOMOBILE                        §
 ASSOCIATION,                                      §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §   CIV. A. NOS. 2:20-CV-00319-JRG (LEAD)
                                                   §                2:21-CV-00110-JRG
 PNC BANK N.A.,                                    §
                                                   §
                Defendant.                         §

                             MEMORANDUM OPINION AND ORDER

       Before the Court is PNC’s Motion to Dismiss USAA’s First Amended Complaint for

Failure to State a Claim under Rule 12(b)(6) (the “Motion”). (Dkt. No. 24). In the Motion, PNC

asks the Court to dismiss USAA’s First Amended Complaint as to the allegations of infringement

of U.S. Patent Nos. 10,482,432 (the “’432 Patent”), 10,621,559 (the “’559 Patent”), 8,977,571 (the

“’571 Patent”), and 8,699,779 (the “’779 Patent”) (collectively, the “patents-in-suit”). Having

considered the Motion, the subsequent briefing, and for the reasons set forth herein, the Motion is

DENIED.

I.     BACKGROUND
       On September 30, 2020, United Services Automobile Association’s (“USAA”) filed this

lawsuit against Defendant PNC Bank N.A. (“PNC”) alleging infringement of the ʼ432 Patent and

ʼ559 Patent. On December 2, 2020, USAA filed its First Amended Complaint (Dkt. Nos. 12, 18),

which added allegations of infringement of the ʼ571 Patent and ʼ779 Patent. Shortly thereafter on

December 18, 2020, PNC moved to dismiss USAA’s allegations of infringement of the patents-

in-suit for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Dkt. No. 24).
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 2 of 9 PageID #: 7314




         The patents-in-suit generally relate to mobile check deposit technology. (Dkt. No. 18 ¶¶

13–29). USAA accuses certain PNC applications that enable customers to scan, upload, and

deposit checks from their mobile devices as infringing the patents-in-suit. (Id. ¶ 31).

II.      LEGAL STANDARD
         Under the Federal Rules of Civil Procedure, a complaint must include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A

Court can dismiss a complaint that fails to meet this standard. Fed. R. Civ. P. 12(b)(6). To survive

dismissal at the pleading stage, a complaint must state enough facts such that the claim to relief is

plausible on its face. Thompson v. City of Waco, 764 F.3d 500, 502 (5th Cir. 2014) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the plaintiff

pleads enough facts to allow the Court to draw a reasonable inference that the defendant is liable

for the misconduct alleged. Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The Court

accepts well-pleaded facts as true, and views all facts in the light most favorable to the plaintiff,

but is not required to accept the plaintiff’s legal conclusions as true. Id.

         In the Fifth Circuit, motions to dismiss under Rule 12(b)(6) are viewed with disfavor and

rarely granted. Lormand v. US Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Lowrey v. Texas

A&M Univ. Sys., 117 F.3d 242, 247 (5th Cir. 1997). The Court must limit its review “to the

contents of the pleadings.” Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498–99 (5th Cir.

2000).

         In the context of patent infringement, a complaint must place the alleged infringer on notice

of what activity is being accused of infringement. Lifetime Indus., Inc. v. Trim-Lok, Inc., 869 F.3d

1372, 1379 (Fed. Cir. 2017). However, the plaintiff is not required to prove its case at the pleading

stage. Id. Assessing the sufficiency of pleadings is a context specific task; simpler technologies



                                                   2
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 3 of 9 PageID #: 7315




may require less detailed pleadings, while more complex technologies may demand more. Disk

Disease Solutions Inc. v. VGH Solutions, Inc., 888 F.3d 1256, 1260 (Fed. Cir. 2018).

III.   DISCUSSION
       PNC moves to dismiss USAA’s claims of direct and indirect infringement for the patents-

in-suit. (Dkt. No. 24 at 1). Accordingly, the Court will first address PNC’s arguments with respect

to direct infringement followed by indirect infringement.

       A.      Direct Infringement
       Although the parties focus much of their briefing on the ʼ432 Patent, both parties also raise

arguments specific to the remaining three patents. The Court addresses the ʼ432 Patent first

followed by arguments related to the remaining patents not otherwise addressed in the discussion

of the ʼ432 Patent.

               1.     ʼ432 Patent
       PNC argues that USAA’s claim of direct infringement under the ʼ432 Patent must be

dismissed because the ʼ432 Patent contains a single independent system claim that requires both

“a customer’s mobile device” and “a bank computer,” and because USAA does not allege that

PNC makes, uses, offers to sell, or sells mobile devices, USAA’s claims must fail. (Dkt. No. 24

at 5–8). PNC further asserts that because the system includes elements in possession of more than

one actor (i.e., “a customer’s mobile device” and “a bank computer”), there is a divided

infringement problem. (Id. at 5). In support of its position, PNC argues that Centillion Data Sys.,

LLC v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279 (Fed. Cir. 2011) is dispositive. (Id.). PNC

relies on Centillion to conclude that PNC cannot “make” or “use” the system because it is the

customers who complete the system by providing the claimed mobile device. (Id. at 5–8). PNC

further relies on Centillion to argue that its customers cannot “make” or “use” the system because

USAA did not allege PNC’s customers provide the claimed “bank computer.” As further support

                                                3
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 4 of 9 PageID #: 7316




for PNC’s argument that its customers do not “make” or “use” the system, PNC argues that USAA

did not allege that PNC’s customers control or benefit from each claimed element, including “a

bank computer.” (Id. at 8–9). Therefore, according to PNC, USAA has not sufficiently pled that

PNC or its customers “make” or “use” the claimed system.

       USAA responds that during the pleading stage, “it is improper to assume that PNC’s

Mobile Deposit systems always include elements in the possession of more than one actor.” (Dkt.

No. 27 at 4). USAA argues, for example, that “PNC physically possesses all parts when its [sic]

tests its systems.” (Id.). USAA further argues that the Federal Circuit has explained three ways

to directly infringe a system that includes elements in the physical possession of more than one

party, each of which is an independent basis for infringement: (1) “using” the claimed system; (2)

“making” the claimed system; or (3) vicarious liability for direct infringement. (Id. at 5–6) (citing

Centillion, 631 F.3d at 1285, 1287–88). USAA argues that it has pled facts that PNC itself

“makes” and “uses” the claimed invention and is vicariously liable for direct infringement. For

example, USAA argues PNC “uses” all elements of the claimed invention because PNC and its

software control each element during the use of the system. (Id. at 7). USAA also argues that

PNC “makes” the system because its software combines the customer’s mobile device with PNC’s

servers—making PNC the final assembler of the system. (Id. at 12). Finally, USAA contends that

PNC is vicariously liable for its customers because it controls and directs their actions. (Id. at 14).

       Having considered PNC’s argument, the Court is not persuaded that USAA’s allegations

should be dismissed at this stage under Fed. R. Civ. P. 12(b)(6). PNC’s arguments under

Centillion—which arrived at the Federal Circuit after the district court granted summary judgment

of noninfringement—involve issues of fact and law that are not ripe for ultimate resolution at the

pleading stage. Rather, at this stage, all factual disputes must be resolved in favor of the plaintiff,



                                                  4
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 5 of 9 PageID #: 7317




and the Court must take USAA’s pleaded allegations as true. The Court finds that USAA has put

forth enough to state a plausible claim. For example, in alleging “PNC, agents of PNC, and/or

third parties acting under PNC’s direction and control, have committed and continue to commit

acts of direct infringement of one or more claims of the ’432 Patent,” USAA points to videos

allegedly from PNC’s website that demonstrate the operation of the PNC Mobile Deposit system.

(Dkt. No. 18 ¶¶ 30–33, 51–55). The Court finds that USAA’s allegations, which rely in part on

PNC’s own videos, meets the requirements under Fed. R. Civ. P. 12(b)(6) to state a claim for direct

infringement.

                2.    Remaining Patents-In-Suit
       PNC’s arguments on direct infringement for the remaining patents-in-suit generally suffer

from the same deficiencies but are briefly addressed in the briefing submitted.

       With respect to the ʼ559 Patent, PNC points out that the two independent claims require a

“first processing circuitry.” (Dkt. No. 24 at 13). PNC argues that because the “first processing

circuitry” receives a digital image from the user’s mobile device, the “first processing circuitry”

must be distinct from the mobile device. (Id.). PNC argues that USAA’s allegations improperly

conflate the two claim elements. (Id.).

       USAA responds that its complaint did not simply identify a customer’s mobile device of

infringing the ʼ559 Patent. Instead, USAA argues, it identified the accused instrumentality as the

“PNC Mobile Deposit,” which the complaint defines as “PNC’s mobile remote deposit capture

systems, including but not limited to PNC Mobile Deposit and PNC Deposit On-Site Mobile® are

referred to herein, along with any other infringing instrumentalities that include similar

functionality.” (Dkt. No. 27 at 19) (citing Dkt. No. 18 ¶ 31). USAA argues that it provided

allegations explaining how the PNC Mobile Deposit system performs the steps recited in the claim



                                                5
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 6 of 9 PageID #: 7318




and provides screenshots as further evidence that the accused system practices the claims. (Id.).

USAA also argues that PNC’s arguments seek premature claim construction. (Id. at 20).

        The Court is not persuaded that it is appropriate to resolve the issues put forth by PNC at

the pleading stage. PNC, in essence, is asking the court to construe the claims, and the Court is

unwilling to engage on claim construction arguments at this stage. Nalco Co. v. Chem-Mod, LLC,

883 F.3d 1337, 1349 (Fed. Cir. 2018) (“But Defendants’ arguments boil down to objections to

[Plaintiff’s] proposed claim construction…a dispute not suitable for resolution on a motion to

dismiss.”); In re Bill of Lading Transmission and Processing Sys. Patent. Litig., 681 F.3d 1323,

1343 n.13 (Fed. Cir. 2012). The Court finds that USAA has put forth sufficient allegations to

make its infringement claim against PNC’s Mobile Deposit plausible and that USAA’s complaint

provides PNC sufficient notice of the allegedly infringing conduct. Nothing more is required at

this stage of the case.

        With respect to the ʼ571 Patent, PNC argues that USAA’s allegations are conclusory

because “[t]hey consist of only two paragraphs that do little more than repeat [claim]

language…and show screen-shots relating to the accused product.” (Dkt. No. 24 at 18). PNC cites

to this Court’s decision in Chapterhouse, LLC v. Shopify, Inc., 2018 WL 6981828 (E.D. Tex. Dec.

11, 2018) as support for the proposition that USAA’s screenshots are insufficient. (Id. at 18).

        In response, USAA argues that the complaint need only place the alleged infringer on

notice of the activity accused of infringement. (Dkt. No. 27 at 23) (citing Lifetime Indus., Inc. v.

Trim-Lok, Inc., 869 F.3d 1372, 1379 (Fed. Cir. 2017)). USAA asserts that its complaint meets this

requirement by identifying the accused product and including screenshots from PNC’s marketing

videos to identify an example of a specific time during the check deposit process when certain

claim limitations are met. (Id.). USAA distinguishes Chapterhouse by arguing that unlike the



                                                 6
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 7 of 9 PageID #: 7319




plaintiff in that case, USAA has identified the components of the accused system that meet the

claim limitations of the patent and relies on screenshots to illustrate examples of when the

infringement occurs.

       The Court is not persuaded that USAA has failed to plausibly allege infringement of the

patents-in-suit. The Court, citing defendants’ reliance on Chapterhouse, recently cautioned that

motions to dismiss for failure to state a claim are a context-specific inquiry. Fractus, S.A. v. TCL

Corp., 2021 WL 2483155, at *2–3 (E.D. Tex. June 2, 2021); see also Disk Disease, 888 F.3d at

1260. In this context, although USAA could have provided more specificity, the Court does not

conclude that USAA’s allegations are so fatally flawed that PNC is deprived of fair notice of

USAA’s claims. Here, USAA has identified the accused system (Dkt. No. 18 ¶¶ 31–33), alleged

that PNC infringes one or more claims of the patents-in-suit (Id. ¶¶ 51, 63, 78, 88), and identified,

along with screenshots, particular components of the accused system that allegedly infringe the

patents in suit (Id. ¶¶ 52–55, 64–67, 79–80, 89–92). Such is sufficient at this early phase to avoid

dismissal.

       With respect to the ʼ779 Patent, the parties refer to their arguments on the ʼ423 Patent. For

those same reasons, the Court finds that USAA’s complaint satisfies Fed. R. Civ. P. 12(b)(6).

       For these reasons, the Court is not persuaded that USAA’s direct infringement claims

should be dismissed under Fed. R. Civ. P. 12(b)(6). The Motion is DENIED on this ground.

       B.      Indirect Infringement
       PNC next asks the Court to dismiss USAA’s claims of indirect infringement. PNC puts

forth two arguments. First, PNC argues that USAA has failed to allege direct infringement for the

patents-in-suit, which is a requirement of indirect infringement. (Dkt. No. 24 at 9–11, 17, 19, 21).

For the reasons stated above, this argument fails. Second, PNC argues that USAA has failed to



                                                 7
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 8 of 9 PageID #: 7320




allege any facts that plausibly show PNC knew of the patents-in-suit. As discussed below, this

argument fails.

       In its briefing, PNC acknowledged that USAA put forth the following allegations regarding

pre-suit knowledge: (1) The patents-in-suit have been widely publicized in major industry

publications read by PNC’s employees; (2) USAA previously sued Wells Fargo for infringement

of the patents-in-suit—or their parent patents; and (3) PNC is aware of USAA’s

“Deposit@Mobile” software due to USAA’s marking of the software with the patents-in-suit.

(Dkt. No. 24 at 11) (citing Dkt. No. 18 ¶¶ 35–39). Yet, PNC argues that “none of these allegations

are sufficient to show that PNC knew of—or was willfully blind to—the” patents-in-suit. (Id.)

(emphasis added). PNC’s argument misses the mark. At the pleading stage, USAA need not show

that PNC knew of the patents-in-suit. Rather, USAA need only plead allegations that show it is

plausible that PNC knew of the patents-in-suit. Considering all the factual allegations in the

complaint—which PNC acknowledge have been pled—it is plausible that in this highly

competitive banking field that PNC knew of the patents-in-suit. Whether the allegations of pre-

suit knowledge are true or not is something to be determined through discovery. Such is not the

case at the pleading stage as all factual inferences must be resolved by the Court in favor of USAA.

In re Bill of Lading, 681 F.3d at 1340.

       Accordingly, the Court is of the opinion that USAA has properly stated a claim for indirect

infringement. The Motion is DENIED on this ground.

IV.    CONCLUSION
       For the reasons stated herein, PNC’s Motion is DENIED in all respects.




                                                 8
Case 2:20-cv-00319-JRG Document 192 Filed 09/03/21 Page 9 of 9 PageID #: 7321




    So ORDERED and SIGNED this 3rd day of September, 2021.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE




                                      9
